DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both the handle and the rotation collar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 7, 8, 10, 12, and 16 are objected to because of the following informalities:   
Claim 1 recites “the proximal portion of the handle”. The Examiner believes “the handle having a proximal handle portion” may be the correct words to use here. 
Claim 1 recites “electronics”. The Examiner believes “a plurality of electronics” may be the correct words to use here. 
Claim 2 recites “distal portion”. The Examiner believes that “distal handle portion” may be the correct words to user here. 
Claim 3 recites “the axis”. The Examiner believes that “a central axis” may be the correct words to use here.
Claim 4 recites “electronics”. The Examiner believes “the plurality of electronics” may be the correct words to use here. 
Claim 7 recites “hoses”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a plurality of hoses”.
Claim 7 recites “designed on lie on”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “designed to lie on”.
Claim 8 recites “proximal handle”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “proximal handle portion”.
Claim 10 recites “with an endoscope”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an endoscope”.
Claim 10 recites “the proximal portion of the handle”. The Examiner believes “the handle having a proximal handle portion” may be the correct words to use here. 
Claim 10 recites “electronics”. The Examiner believes “a plurality of electronics” may be the correct words to use here. 
Claim 12 recites “the axis”. The Examiner believes that “a central axis” may be the correct words to use here.
Claim 13 recites “the electronics”. The Examiner believes “the plurality of electronics” may be the correct words to use here. 
Claim 16 recites “designed on lie on”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “designed to lie on”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the image sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the image sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7, 8, 10-14 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of JP-2013192953-A to Kimball et al. (hereinafter “Kimball”,  all citations from the translation provided).
Regarding claim 1, Haggerty discloses in Fig. 3B an endoscope (Fig. 3B – endoscope 10), comprising:
a handle (Fig. 3B – handle 12) and an insertion shaft (Fig. 3B – shaft 14); 
the insertion shaft having solid state illumination and imaging circuitry at or near a tip designed to provide illumination and imaging of the interior of a body cavity for a surgeon during surgery ([0113]- light elements (e.g. LED's) at the end of the endoscope shaft 14; [0008]-An endoscope may comprise …a shaft having a distal insertion end at which a camera assembly is mounted … The camera assembly may include a lens adjacent to an image sensor, which can be a CMOS or CCD device);
the proximal portion of the handle having electronics (Fig. 9B- enclosure 431) for drive of the illumination circuitry and to receive imaging signal from the imaging circuitry ([0148]- Shown in FIG. 9B is an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft;
(See Examiner’s annotated Fig. 3B) 

    PNG
    media_image1.png
    533
    643
    media_image1.png
    Greyscale

between the proximal handle portion and the insertion shaft designed to separably connect the insertion shaft to the proximal handle portion ([0110] - the shaft 14 of the endoscope comprises an outer sheath or cannula 318 attached to a mounting structure 15 which may facilitate attachment of the cannula to and detachment of the cannula from the handle 12 by any of a variety of means including, but not limited to friction fit, snap fit, threaded coupling, bayonet mount, etc.): 
when separated, the joint permitting removal of the insertion shaft for disposal and ([0102]- insertion section 14 may be detachable from the handle 12…In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use): and 
when connected, the joint designed to provide mechanical force transfer between a surgeon's hand to the insertion shaft ([0148]- As handle proximal section 16 is rotated relative to the handle distal section 30 the magnet(s) 51 move relative to the enclosure 431 and the enclosed printed circuit board), and electrical connectivity between the proximal handle circuitry and the illumination and imaging circuitry  ([0148]-an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft).
Haggerty does not expressly teach the proximal handle portion being designed to permit sterilization between uses and the removal of the insertion shaft for replacement.
However, Kimball teaches of an analogous endoscopic device including the proximal handle portion being designed to permit sterilization between uses (Fig. 4 – resterilizable handle 160) and the removal of the insertion shaft for replacement ([0041]- replacing shafts… and reusing the same handle assembly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the handle portion being designed to permit sterilization between uses of Kimball with the device of Haggerty. It would have been advantageous to make the combination in order to kill bacteria on the instrument ([0066] of Kimball).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach the removal of the insertion shaft for replacement, into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0041 of Kimball).
The modified method of Haggerty in view of Kimball will hereinafter be referred to as modified Haggerty.
Regarding claim 2, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: the handle further has a distal portion lying between the insertion shaft and proximal handle portion (Fig. 3B-The handle distal section 30), the insertion shaft being rigidly affixed to the distal handle portion (Fig. 3), and the joint being disposed to connect and disconnect the distal and proximal portions of the handle ([0102]- At least a portion of the insertion section 14 may be detachable from the handle 12 . In such embodiments, the insertion section 14 or detachable portion of the insertion section 14 may be coupled to the handle 12); the distal portion designed to indirectly transfer mechanical force between a surgeon's hand to the insertion shaft (Fig. 3B-handle fin 36; [0099]- the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30), and provide indirect electrical connectivity between the proximal handle circuitry and the illumination and imaging circuitry ([0101]- the endoscope 10 includes a handle 12 and an insertion section or shaft 14 , which may comprise… electrical/communications wires, lighting or light-transmitting cables).
Regarding claim 3, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: the handle has a rotation collar (Fig. 3A- handle distal section 30) having surface features designed to assist the surgeon in rotating the insertion shaft in the roll dimension about the axis of the insertion shaft relative to the proximal handle portion (Fig. 3B-handle fin 36; [0009]- the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30)
Regarding claim 4, modified Haggerty teaches the claimed invention as discussed above concerning claim 3, and Haggerty further discloses wherein: the electronics inside the proximal handle are designed to sense roll of the insertion shaft portion ([0148]- Data from the one or more sensors can be transmitted to a controller or processor for conversion of the sensor data into rotational position of the handle proximal portion 16 relative to the handle distal section 30), and to provide an angular rotation signal designed to permit righting of a displayed image received from the imaging circuitry ([0148]- thus, a displayed image of the field of view of the camera can be rotated to any desired orientation without actually moving the camera at the distal end of the endoscope shaft).
Regarding claim 5, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: a mounting for the image sensor is designed to permit panning of the image sensor (Fig. 21; [0188]) - In an endoscope having a pannable camera or camera mount at or near the distal end of the shaft or insertion section, the pannable camera or camera mount may be rotated using pull wires or pushrods) about a pitch or yaw axis perpendicular to the central axis of the insertion shaft  (Fig. 21; [0188] and [0214]- The camera assembly 350 may be pannable throughout the viewable range as defined by the opening created by the combination of the embrasured opening 344 and the viewing notch 352 . In some embodiments the pannable range may be approximately 180°).
Regarding claim 7, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: hoses for insufflation fluid or gas are designed on lie on or near a central axis of proximal handle portion ([0149] - Fluid (gas or liquid) may also be passed to/from an external source from/to the space within which the insertion section 14 is placed. In medical applications, such a conduit 157 may be used to insufflate a body cavity with a gas, evacuate gas from a body cavity, irrigate a space with liquid, or aspirate liquid and/or suspended particulates from a space).
Regarding claim 8, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, but modified Haggerty does not expressly teach further comprising: two or more insertion shafts each having dimensions different than the others, each connectable to the proximal handle portion at the joint, to permit use of the proximal handle in surgery with different requirements for insertion shaft.
However, Kimball teaches of an analogous endoscopic device further comprising: two or more insertion shafts each having dimensions different than the others, each connectable to the proximal handle portion at the joint, to permit use of the proximal handle in surgery with different requirements for insertion shaft ([0041]- in some cases, using the same handle assembly (60, 120, 160), different shaft lengths and / or different types of end effectors (16) , 80, 150, 180) may be useful).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the two or more insertion shafts of Haggerty. It would have been advantageous to make the combination in order to use different shafts lengths for different types of surgery ([0041] of Kimball).
Regarding claim 10, Haggerty discloses a method ([0000]- Various methods may be used) comprising:
with an endoscope (Fig. 3B – endoscope 10) having a handle (Fig. 3B – handle 12) and an insertion shaft (Fig. 3B – shaft 14); 
(Fig. 21; [0113]- light elements (e.g. LED's) at the end of the endoscope shaft 14; [0008]-An endoscope may comprise …a shaft having a distal insertion end at which a camera assembly is mounted … The camera assembly may include a lens adjacent to an image sensor, which can be a CMOS or CCD device)); 
the proximal portion of the handle having electronics (Fig. 9B- enclosure 431) for drive of the illumination circuitry and to receive imaging signal from the imaging circuitry ([0148]- Shown in FIG. 9B is an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft), and 
a joint (See Examiner’s annotated Fig. 3B) 

    PNG
    media_image1.png
    533
    643
    media_image1.png
    Greyscale

between the proximal handle portion and the insertion shaft designed to separably connect the insertion shaft to the proximal handle portion ([0110] - the shaft 14 of the endoscope comprises an outer sheath or cannula 318 attached to a mounting structure 15 which may facilitate attachment of the cannula to and detachment of the cannula from the handle 12 by any of a variety of means including, but not limited to friction fit, snap fit, threaded coupling, bayonet mount, etc.);
separating the joint to permit removal of the insertion shaft for disposal and replacement ([0102]- insertion section 14 may be detachable from the handle 12…In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use); and 
the joint designed to provide mechanical force transfer between a surgeon's hand to the insertion shaft ([0148]- As handle proximal section 16 is rotated relative to the handle distal section 30 the magnet(s) 51 move relative to the enclosure 431 and the enclosed printed circuit board), and electrical connectivity between the proximal handle circuitry and the illumination and imaging circuitry ([0148]-an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft).
Haggerty does not expressly teach the proximal handle portion being designed to permit sterilization between uses and reconnecting a new insertion shaft via the joint.
However, Kimball teaches of an analogous endoscopic device including a proximal handle portion being designed to permit sterilization between uses (Fig. 4 – resterilizable handle 160) and reconnecting a new insertion shaft ([0041]- replacing shafts… and reusing the same handle assembly)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the handle portion being designed to permit sterilization between uses of Kimball with the device of Haggerty. It would have been advantageous to make the combination in order to kill bacteria on the instrument ([0066] of Kimball).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach reconnecting a new insertion shaft into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0041 of Kimball).
The modified method of Haggerty in view of Kimball will hereinafter be referred to as modified Haggerty.
Regarding claim 11, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: 
the handle further having a distal portion lying between the insertion shaft and proximal handle portion (Fig. 3B-The handle distal section 30) , the insertion shaft being rigidly affixed to the distal handle portion (Fig. 3), and the joint being disposed to connect and disconnect the distal and proximal portions of the handle ([0102]- At least a portion of the insertion section 14 may be detachable from the handle 12 . In such embodiments, the insertion section 14 or detachable portion of the insertion section 14 may be coupled to the handle 12).
Regarding claim 12, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: the handle having a rotation collar (Fig. 3B-handle fin 36; Fig. 3A- handle distal section 30) having surface features designed to assist the surgeon in rotating the insertion ([0099] - the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30).
Regarding claim 13, modified Haggerty teaches the method of claim 12, and Haggerty further discloses: the electronics inside the proximal handle portion being designed to sense roll of the insertion shaft ([0148]- Data from the one or more sensors can be transmitted to a controller or processor for conversion of the sensor data into rotational position of the handle proximal portion 16 relative to the handle distal section 30), and to provide an angular rotation signal designed to permit righting of a displayed image received from the imaging circuitry ([0148]- thus, a displayed image of the field of view of the camera can be rotated to any desired orientation without actually moving the camera at the distal end of the endoscope shaft).
Regarding claim 14, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: a mounting for the image sensor in the insertion shaft being designed to permit panning of the image sensor (Fig. 21; [0188]) - In an endoscope having a pannable camera or camera mount at or near the distal end of the shaft or insertion section, the pannable camera or camera mount may be rotated using pull wires or pushrods) about a pitch or yaw axis perpendicular to the central axis of the insertion shaft (Fig. 21; [0188] and [0214]- The camera assembly 350 may be pannable throughout the viewable range as defined by the opening created by the combination of the embrasured opening 344 and the viewing notch 352 . In some embodiments the pannable range may be approximately 180°).
Regarding claim 16, modified Haggerty teaches the method of claim 10, and Haggerty further discloses wherein: hoses for insufflation fluid or gas are designed on lie on or near a central axis of proximal handle portion ([0149] - Fluid (gas or liquid) may also be passed to/from an external source from/to the space within which the insertion section 14 is placed. In medical applications, such a conduit 157 may be used to insufflate a body cavity with a gas, evacuate gas from a body cavity, irrigate a space with liquid, or aspirate liquid and/or suspended particulates from a space).
Regarding claim 17, modified Haggerty teaches the method of claim 10, and Haggerty further discloses further comprising the steps of: 
separating the joint to permit removal of a first insertion shaft for disposal and replacement ([0102] - insertion section 14 may be detachable from the handle 12…In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use), the first insertion shaft having length and diameter dimensions (Fig. 3B); but modified Haggerty does not teach
reconnecting a second insertion shaft at the joint, the second insertion shaft having at least one dimension substantially different than the corresponding dimension of the first insertion shaft.
However, in the same field of endeavor, Kimball teaches of an analogous endoscopic device including reconnecting a second insertion shaft at the joint ([0041]- replacing shafts… and reusing the same handle assembly), the second insertion shaft having at least one dimension substantially different than the corresponding dimension of the first insertion shaft ([0041]- in some cases, using the same handle assembly (60, 120, 160), different shaft lengths and / or different types of end effectors (16) , 80, 150, 180) may be useful), the two insertion shafts designed for surgery of different organs of the body ([0041]-Such interchangeable shafts and / or end effectors (80, 150, 180) can be used to perform various surgical procedures (eg, short shafts for open surgery, long shafts for minimally invasive laparoscopic surgery, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach reconnecting a second insertion shaft with different dimensions into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0041 of Kimball).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of JP-2013192953-A to Kimball et al. (hereinafter “Kimball”,  all citations from the translation provided) and in further view of KR 101784213 B1 to Kang et al. (hereinafter "Kang", all citations from the translation provided).
Regarding claim 6, modified Haggerty teaches the claimed invention as discussed above concerning 1, but Haggerty does not expressly teach further comprising: one or more ultraviolet LEDs internal to the endoscope and designed to sterilize a region of the interior of the endoscope.
However, Kang teaches in Fig. 1 of analogous endoscopic device further comprising: one or more ultraviolet LEDs internal to the endoscope (Fig. 1 – ultra violet light source 110; [0038]- The ultraviolet light source 110 may be …a light emitting diode (LED)) and designed to sterilize a region of the interior of the endoscope ([0001]- an apparatus and method for disinfecting an inner channel surface of an endoscope by irradiating ultraviolet rays and infrared rays to an inner channel of an endoscope using optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the ([0008] of Kang) and so that environmental contamination can be prevented ([0025] of Kang).
Regarding claim 15, modified Haggerty teaches the method of claim 10, but modified Haggerty does not expressly teach the endoscope having one or more ultraviolet LEDs internal to the endoscope and designed to sterilize a region of the interior of the endoscope.
However, Kang teaches in Fig. 1 of analogous endoscopic method and device including the endoscope having one or more ultraviolet LEDs internal to the endoscope (Fig. 1 – ultra violet light source 110; [0038] - The ultraviolet light source 110 may be …a light emitting diode (LED)) and designed to sterilize a region of the interior of the endoscope ([0001]- an apparatus and method for disinfecting an inner channel surface of an endoscope by irradiating ultraviolet rays and infrared rays to an inner channel of an endoscope using optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Haggerty to include the ultraviolet LED of Kang. It would have been advantageous to make the combination in order to sterilize and partially sterilize a biofilm formed on an inner channel surface of the endoscope during a procedure or diagnosis ([0008] of Kang) and so that environmental contamination can be prevented ([0025] of Kang).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of JP-2013192953-A to Kimball et al. (hereinafter “Kimball”, all citations from the translation provided) and in further view of U.S. Publication No. 2007/0202005 to Maschke.
Regarding claim 9, modified Haggerty discloses the claimed invention as discussed above concerning claim 1, but modified Haggerty does not expressly teach further comprising: a sterilization cabinet designed to sterilize components of the endoscope.
However, in an analogous art of medical devices, Maschke teaches in Fig. 1a of a sterilization cabinet (Fig. 1 - sterilization cabinet 1) designed to sterilize components of the endoscope ([0002] - The invention also relates to a corresponding sterilization device for sterilizing medical objects. The medical objects as referred to in this invention can be …endoscopes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the sterilization cabinet of Maschke. It would have been advantageous to make the combination in order to prevent dangerous and in some circumstances life-threatening infectious diseases in particular in medical practices and hospitals-particularly after intervention during an operation ([0003] of Maschke).
Regarding claim 18, modified Haggerty teaches the method of claim 10, but modified Haggerty does not expressly teach further comprising the step of: after separation of the joint and removal of the insertion shaft, placing the proximal handle portion in a sterilization cabinet designed to sterilize components of the endoscope.
However, in an analogous art of medical devices, Maschke teaches a method ([0002]-The invention relates to a method for sterilizing medical objects in a sterilization facility) further comprising the steps of placing a medical object in a sterilization cabinet designed to sterilize components of the endoscope ([0048] - the medical object O is placed in the sterilization facility 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Haggerty to include the sterilization cabinet of Maschke in order to sterilize the handle of modified Haggerty. It would have been advantageous to make the combination in order to prevent dangerous and in some circumstances life-threatening infectious diseases in particular in medical practices and hospitals-particularly after intervention during an operation ([0003] of Maschke).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.H./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795